             Case 3:17-cv-00481-SDD-SDJ            Document 34        12/14/20 Page 1 of 8




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

ERIC PAUL McNEIL                                                         CIVIL ACTION NO.

VERSUS                                                                   17-481-SDD-SDJ

THOMAS SULLIVAN, INDIVIDUALLY                                            CONSOLIDATED WITH
AND IN HIS CAPACITY AS THE CLERK OF
COURT FOR THE 21ST JUDICIAL DISTRICT                                     17-636-SDD-SDJ
COURT FOR THE PARISH OF LIVINGSTON


                                                 ORDER

           Before the Court is Plaintiff’s Motion to Disqualify Defendant’s Counsel (“Motion”) (R.

Doc. 29), filed June 11, 2020. In his Motion, Plaintiff seeks to have attorney Eric Pittman

(“Pittman”) disqualified from representing Defendants in this litigation because Plaintiff intends

to call Pittman as a witness in the upcoming trial in this matter. No opposition to this Motion has

been filed. For the reasons that follow, this Motion (R. Doc. 29) is denied.

I.         Factual and Procedural Background

           Plaintiff initially filed this lawsuit against Thomas Sullivan (“Sullivan”), individually and

in his capacity as the Clerk of Court for the 21st Judicial District Court (“JDC”) for the Parish of

Livingston, on July 25, 2017, alleging that Sullivan violated 42 U.S.C. §1983, the First and

Fourteenth Amendments to the United States Constitution, as well as a myriad of state laws.1 Per

the Complaint, Plaintiff alleges the existence of “ill practices and unlawful conduct within the

Livingston Parish Clerk of Court’s Office who often are working in concert with the State of

Louisiana Department of Children and Family Services in Child in Need of Care Proceedings.”2

Plaintiff further alleges that Sullivan does not permit any of his employees to communicate with


1
    R. Doc. 1 at 1-2 ¶ 2.
2
    Id. at 2 ¶ 6.
         Case 3:17-cv-00481-SDD-SDJ               Document 34        12/14/20 Page 2 of 8




Plaintiff and that Plaintiff has been denied access to records in cases in which he is involved in

the 21st JDC.3 Other allegations include being threatened with arrest for “trespassing” in the

Clerk’s office, having his criminal case records sealed for no reason, not having witness subpoena

requests processed timely, experiencing delays in docketing cases transferred from the 19th JDC,

and having filed motions be lost or “[take] months to come back as denied.”4

        Shortly thereafter, Plaintiff filed a second lawsuit with this Court against both Sullivan,

individually and in his official capacity, and Christen Young (“Young”), individually and in her

official capacity as Deputy Clerk with the Livingston Parish Clerk of Court’s Office. See McNeil

v. Sullivan, et al., No. 17-cv-00636-SDD-SDJ. According to Plaintiff, this second suit was “for

violations of constitutional rights that occurred after the first suit was filed.”5 By order dated

September 20, 2017, Case No. 17-cv-00636 was consolidated with the instant matter. (R. Doc.

7).

        On February 27, 2020, Defendants filed a Motion to Dismiss with Prejudice (R. Doc. 24),

which this Court subsequently denied on July 16, 2020 (R. Doc. 32).6 Plaintiff then filed his

Motion to Disqualify (R. Doc. 29) at issue here. Plaintiff’s Motion is unopposed.

II.     Law and Analysis

        A.      Legal Standard

        “The proscription against an attorney serving as both an advocate and a witness in the

same litigation is a long-standing ethical rule.” Jackson v. Adcock, No. 03-3369, 2004 WL

1661199, at *2 (E.D. La. July 22, 2004), citing FDIC v. U.S. Fire Ins. Co., 50 F.3d 1304, 1311




3
  Id. at 3 ¶¶ 11, 13.
4
  Id. at 3-4 ¶¶ 12, 14-17.
5
  No. 17-cv-00636, R. Doc 1 at 2 ¶ 5.
6
  The undersigned, on June 29, 2020, issued a Report and Recommendation recommending Defendants’ Motion to
Dismiss be denied (R. Doc. 30), which recommendation the District Judge subsequently adopted (R. Doc. 32).
         Case 3:17-cv-00481-SDD-SDJ            Document 34       12/14/20 Page 3 of 8




(5th Cir.1995). According to the Fifth Circuit Court of Appeals, “disqualification cases are

governed by state and national ethical standards adopted by the Court.” Nguyen v. La. State Bd.

of Cosmetology¸ No. 14-80, 2014 WL 6801797, at *1 (M.D. La. Dec. 2, 2014), quoting FDIC, 50

F.3d at 1311-12.     As such, four ethical canons should be consulted in a district court’s

consideration of disqualification of counsel: (1) the local rules of the district, (2) the American

Bar Association’s Model Rules of Professional Conduct, (3) the state rules of conduct, and (4)

the American Bar Association’s Model Code. Id., citing FDIC, 50 F.3d at 1312.

       “Motions to disqualify are substantive motions affecting the rights of the parties and are

determined by applying standards developed under federal law.” Id., quoting In re Dresser

Indus., Inc., 972 F.2d 540, 543 (5th Cir. 1992). “Federal courts may adopt state or ABA

[American Bar Association] rules as their ethical standards, but whether and how these rules are

to be applied are questions of federal law.” Id., citing In re Am. Airlines, 972 F.2d 605, 610 (5th

Cir. 1992).

       When a motion to disqualify is filed by an opposing party, as is the case here,

“disqualification ‘presents a palpable risk of unfairly denying a party the counsel of his

choosing’.” Id., quoting FDIC, 50 F.3d at 1316. The Fifth Circuit, therefore, has held that

disqualification “is a sanction that must not be imposed cavalierly.” Id., quoting FDIC, 50 F.3d

at 1316. “All of the facts particular to a case must be considered, in the context of the relevant

ethical criteria and with meticulous deference to the litigant’s rights.”   Id., quoting FDIC, 50

F.3d at 1314.

       “Motions to disqualify are generally disfavored and require a high standard of proof so as

not to deprive a party of its chosen counsel.” Leleux-Thubron v. Iberia Parish Gov’t, No. 13-852,

2015 WL 339617, at *4 (W.D. La. Jan. 23, 2015), quoting King v. Martin, No. 10-1774, 2012 WL
             Case 3:17-cv-00481-SDD-SDJ                   Document 34           12/14/20 Page 4 of 8




4959485, at *3 (W.D. La. Oct. 16, 2012). Further, disqualification is not appropriate when counsel

“merely announces his intention to call the attorney as a fact witness; there must be a genuine need

for the attorney’s testimony that is material to the opponent’s client.” Sotelo v. Brooks County

Sheriff’s Office, No. 07-137, 2008 WL 11471066, at *1 (S.D. Tex. Dec. 1, 2008) (citation omitted).

“The movant bears the burden of proving that disqualification is warranted.”                               In re Duke

Investments, Ltd., 454 B.R. 414, 423 (Bankr. S.D. Tex. 2011), citing Microsoft Corp. v.

Commonwealth Scientific & Indus. Research Org., No. 06-549, 2007 WL 4376104, at *5 (E.D.

Tex. Dec. 13, 2007) (internal quotations omitted).

         B.       Analysis

         Plaintiff seeks to disqualify defense counsel under the American Bar Association Model

Rules of Professional Conduct Rule 3.7 and the Louisiana Rules of Professional Conduct Rule

3.7. According to Rule 3.7(a) of the Louisiana Rules of Professional Conduct:7

    (a) A lawyer shall not act as advocate at a trial in which the lawyer is likely to be a
        necessary witness unless:

         (1)      the testimony relates to an uncontested issue;

         (2)      the testimony relates to the nature and value of legal services rendered in
                  the case; or

         (3)      disqualification of the lawyer would work substantial hardship on the client.

         Here, Plaintiff seeks Pittman’s disqualification as defense counsel because, according to

Plaintiff, Pittman “will be an indispensable material witness at trial.”8 Per Plaintiff, there are

certain facts of this case of which Pittman alone has personal knowledge, including:

              Pittman sent an email to Plaintiff informing him that as Defendant Sullivan’s attorney,

7
  “The Middle District of Louisiana has specifically adopted the LRPC [Louisiana Rules of Professional Conduct] in
its Local Rules. See LR 83.2.4.” Nguyen, 2014 WL 6801797, at *2. Currently, it is LR 83(b)(6). In addition, “[i]n
the Fifth Circuit, district courts initially look to the district’s local rules when considering motions to disqualify.” In
re Duke Investments, 454 B.R. 414, 422 (Bankr. S.D. Tex. 2011), citing FDIC, 50 F.3d at 1312. Rule 3.7(a) of the
American Bar Association Model Rules of Professional Conduct is identical to this rule.
8
  R. Doc. 29 at 1.
             Case 3:17-cv-00481-SDD-SDJ           Document 34       12/14/20 Page 5 of 8




              all of Plaintiff’s communications with Sullivan, his office, or any of his staff must be
              directed to him, as counsel;9

             Pittman sent an email to Plaintiff following Plaintiff’s fax to the Clerk of Court’s
              office requesting subpoenas be issued, asking Plaintiff to email him the copy of the
              letter faxed to the Clerk’s office and saying he (Pittman) would have the subpoenas
              issued by the Clerk;10

             Pittman became a “gatekeeper” between Plaintiff and the Clerk of Court, meaning
              “[d]ozens of motions, requests for subpoenas, requests for a status, requests for
              service” all had to go through Pittman;11

             Pittman’s law firm employed Livingston Parish Assistant District Attorney David
              Guidry, who had been prosecuting multiple criminal cases filed against Plaintiff;12 and

             Pittman previously testified “in a criminal recusal hearing” in July of 2016, during
              which hearing Pittman “admitted to the court that Plaintiff was not allowed to contact
              the defendant.”13

Additionally, Plaintiff claims that the initial disclosures he sent defense counsel on February 14,

2018, list Pittman “as the first witness.”14

         Given these areas of potential testimony by Pittman, the Court must first determine

whether Rule 3.7 applies to this case, i.e., whether Pittman is “likely to be a necessary witness”

at trial. Then, if Rule 3.7 applies, the Court must determine whether any of the three exceptions

set forth in the Rule apply, most notably here, whether disqualification of Pittman “would work

substantial hardship” on Defendants. These issues are addressed, in turn, below.




9
  R. Doc. 29-1 at 2 ¶ 6.
10
   Id. at 2-3 ¶ 7.
11
   Id. at 3 ¶ 8.
12
   Id. at 3 ¶ 9.
13
   Id. at 3-4 ¶ 10.
14
   Id. at 4 ¶ 12.
         Case 3:17-cv-00481-SDD-SDJ              Document 34       12/14/20 Page 6 of 8




               1.      Whether Pittman is a “necessary witness”

       Rule 3.7 allows for disqualification of an attorney who is “likely to be a necessary

witness.” Rule 3.7(a). “A lawyer is not likely to be a necessary witness when evidence pertaining

to each matter to which he could testify is available from another source.” Nguyen, 2014 WL

6801797, at *2, citing U.S. v. Starnes, 157 F.App’x 687, 693-94 (5th Cir. 2005). See also

Macheca Transp. Co. v. Philadelphia Indem. Ins. Co., 463 F.3d 827, 833-34 (8th Cir. 2006) (abuse

of discretion to disqualify lawyer without considering whether other witness available;

“[t]estimony may be relevant and even highly useful, but still not strictly necessary”); Harter v.

Univ. of Indianapolis, 5 F.Supp.2d 657, 665 (S.D. Ind. 1998) (“A necessary witness is not the

same thing as the ‘best’ witness. If the evidence that would be offered by having an opposing

attorney testify can be elicited through other means, then the attorney is not a necessary

witness.”). To determine whether an attorney is “likely to be a necessary witness,” courts have

identified three elements that must be established: (1) the attorney will give evidence material to

the determination of the issues being litigated; (2) the evidence cannot be obtained elsewhere;

and (3) the testimony of the attorney is prejudicial or potentially prejudicial to their client. In re

Royal Alice Props., LLC, No. 19-12337, 2020 WL 2373993, at *4 (E.D. La. May 11, 2020)

(citations omitted).

       The Court finds that Plaintiff has failed to demonstrate that Pittman is a “necessary”

witness in this case. As explained above, a “necessary witness” is one whose testimony meets all

three elements recited above, including that the testimony is not obtainable elsewhere. For all of

the facts presented by Plaintiff as those about which only Pittman would have knowledge, set

forth above, the Court finds in each instance that Pittman’s testimony is not the only available

evidence and that at least one other individual, including Plaintiff, would have knowledge and

information, and therefore could testify, about said fact. And in some cases, such as the court
         Case 3:17-cv-00481-SDD-SDJ             Document 34       12/14/20 Page 7 of 8




hearing, multiple people would have such knowledge. Because testimony relating to these facts

is obtainable from people other than Pittman, Plaintiff has failed to demonstrate that Pittman is a

necessary witness in this case. Disqualification of Pittman, therefore, is not appropriate here. See

In re Duke Investments, Ltd., 454 B.R. 414, 423 (Bankr. S.D. Tex. 2011) (concluding defense

counsel was not a “necessary witness” because plaintiffs failed to show that his testimony would

be the sole source of information pertaining to certain disputed evidence).

               2.      Whether disqualification of Pittman “would work substantial
                       hardship” on Defendants

       Although the Court finds that because Pittman is not a “necessary witness” Rule 3.7 is not

applicable here, an exception to the Rule also applies here such that, even if Pittman were

“necessary,” he still should not be disqualified.         Rule 3.7 provides an exception for

disqualification of an attorney when “disqualification of the lawyer would work substantial

hardship on the client.” Rule 3.7(a)(3). Here, Plaintiff’s Motion was filed almost three (3) years

after this case was filed, during which time Pittman has been and continues to be the sole attorney

of record for Defendants. Further, nothing in the record indicates that any other attorneys have

assisted Pittman in this case or that there are even other attorneys in Pittman’s law firm.

Replacing him now would certainly prejudice Defendants, who would be faced with hiring new

counsel from a different law firm who is unfamiliar with this case, particularly now when this

case is within a few months of trial. See SAS Overseas Consultants v. Offshore Consultants USA,

Ltd., No. 97-3449, 1998 WL 676992, at *3 (E.D. La. Sept. 30, 1998) (finding that because other

members of firm of the attorney being sought to be disqualified attended a pretrial conference

and “appeared familiar with the case and prepared to take it to trial” and because the “plaintiff

will still be represented by [the attorney’s] firm,” disqualification of the attorney did not impose

substantial hardship on plaintiff); U.S. Fid. & Guar. Co. v. Peoples Bank, Biloxi, Miss., No. 08-
         Case 3:17-cv-00481-SDD-SDJ                 Document 34         12/14/20 Page 8 of 8




242, 2012 WL 1099762, at *14 (S.D. Miss. Apr. 2, 2012) (rejecting argument that disqualification

of one of five attorneys retained by a party would “work substantial hardship” on the party).

        In addition, at the time Plaintiff filed this Motion on June 11, 2020, trial in this case was

scheduled to begin in just over five (5) weeks, on July 20, 2020.15 Moreover, this case has been

pending for over three and a half years, since July 25, 2017. The Court finds that disqualification

of defense counsel at this late date would indeed “work substantial hardship” on Defendant. See

Matthews v. Stolier, No. 13-6638, 2015 WL 13544570, at *3 (E.D. La. Dec. 23, 2015) (finding

no substantial hardship in disqualifying attorney when “discovery has only just begun” and “trial

is more than nine months away”).

III.    Conclusion

        For the reasons set forth above, IT IS HEREBY ORDERED that Plaintiff’s Motion to

Disqualify Defendant’s Counsel (R. Doc. 29) is DENIED.

        Signed in Baton Rouge, Louisiana, on December 14, 2020.




                                                        S
                                                  SCOTT D. JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE




15
  R. Doc. 26. The Court notes that due to the COVID-19 pandemic, trial has since been postponed until March 8,
2021.
